Title: From James Madison to John Carroll, 20 July 1804
From: Madison, James
To: Carroll, John



Sir
Department of State 20 July 1804.
I have had the honor to lay before the President your letter of the 14th. Decr. who views with pleasure the public benefit resulting from the benevolent endeavours of the respectable persons in whose behalf it is written. Be assured, Sir, that no opportunity will be neglected of manifesting (as he has done in the correspondence of which a copy is enclosed) the real interest he takes in promoting the means of affording to the youth of this new portion of the American Dominion a pious and useful education, and of evincing the grateful sentiments due to those of all religious perswasions, who so laudably devote themselves in its diffusion. It was under the influence of such feelings that Governor Claiborne had already assured the Ladies of this Monastery of the entire protection which will be afforded to them, after the recent change of Government. I have the honor to be, Sir, with very great respect Your most obed. servt.
James Madison
